Case 2:19-po-61101-JFM Document 1 Filed 05/07/19 Page 1 of 4




                UNITED STATES DISTRICT COURT
             DISTRICT OF ARIZONA, YUMA DIVISION



United States of America                           CASE: 19-61101MP

vs.

Geovanny Xavier Urgiles-Quizhpi


      JUDGMENT IN A CRIMINAL CASE (For A Petty Offense)


 The Defendant, Geovanny Xavier Urgiles-Quizhpi, was represented by counsel,
 Jared Heath Eggers (FPD).


 The defendant pled guilty to the Complaint on 05/06/2019. Accordingly, the
 defendant is adjudged guilty of the following offense(s):
 Title & Section             Nature of Offense     Date of Offense


 8 U.S.C. 1325(a)(1)         Illegal Entry         05/03/2019


 As pronounced on 05/06/2019, the defendant is hereby committed to the
 custody of the United States Bureau of Prisons for a term of TIME SERVED. The
 sentence is imposed pursuant to the Sentencing Reform Act of 1984.


 The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby
 remitted pursuant to 18 U.S.C. § 3573 because reasonable efforts to collect
 this assessment are not likely to be effective.


 The fine is waived because of the defendant's inability to pay.


 Signed on Monday, May 06, 2019.




                                        James F. Metcalf
                                        United States Magistrate Judge

 Arresting Agency: YUM
 FBI Number: 3J6J4HPAX
           Case 2:19-po-61101-JFM Document 1 Filed 05/07/19 Page 2 of 4

UNITED STATES DISTRICT COURT                        MAGISTRATE JUDGE'S MINUTES
DISTRICT OF ARIZONA - YUMA


Date: 05/06/2019              Case Number: 19-61101MP

USA vs. Geovanny Xavier Urgiles-Quizhpi
U.S. MAGISTRATE JUDGE: JAMES F. METCALF         Judge AO Code: 70BV
ASSIGNED U.S. Attorney: Louis C Uhl
INTERPRETER REQ'D: Miguel Aguayo, Spanish
Attorney for Defendant: Jared Heath Eggers (FPD)

PROCEEDINGS: [X] INITIAL APPEARANCE/CHANGE OF PLEA/SENTENCE
DEFENDANT: [X] PRESENT [X] CUSTODY

[X]   Defendant states true name to be Same
[X]   Petty Offense     [X] Date of Arrest: 05/03/2019
[X]   Arr/Plea of Guilty entered as to the Complaint.
[X]   Court accepts defendant's plea and finds plea to be freely and voluntarily given.
[X]   Defendant waives preparation of the presentence report.

SENTENCING: Defendant committed to [X] Bureau of Prisons for a period of
TIME SERVED

[X] Imposition of Special Assessment is waived by the USA.
[X] Defendant advised of appeal rights.

OTHER:          Jared Heath Eggers (FPD) is appointed as attorney of record for defendant.



                                                Recorded by Courtsmart     COP: 2
                                                BY: Jocelyn Arviso         Sent: 0
                                                       Deputy Clerk        IA: 0
             Case 2:19-po-61101-JFM Document 1 Filed 05/07/19 Page 3 of 4

                                     UNITED STATES DISTRICT COURT
                                          DISTRICT OF ARIZONA



United States of America                                              CRIMINAL COMPLAINT
                                                                      CASE: 19-61101MP
vs.                                                                   Citizenship: ECUADOR

Geovanny Xavier Urgiles-Quizhpi                                       DOA: 05/03/2019

YOB: 1998


   I state that I am a Border Patrol Agent and that this complaint is based on the following facts:
That on or about May 03, 2019, near San Luis, Arizona in the District of Arizona, Defendant Geovanny Xavier
URGILES-Quizhpi, an alien, did knowingly and willfully enter the United States at a time or place other than
as designated by Immigration Officers of the United States of America, in violation of Title 8, United States
Code, Section 1325(a)(1) (Misdemeanor).


   The Defendant, a citizen of Ecuador and illegally within the United States, was encountered by Border
Patrol agents near Wellton, Arizona. The Defendant was questioned as to their citizenship and immigration
status. Agents determined that the Defendant is an undocumented National of Ecuador and illegally in the
United States. The Defendant was transported to the Border Patrol station for processing. During processing,
questioning and computer records checks the above criminal and immigration information was obtained as it
relates to this Defendant. The Defendant last entered the United States illegally without inspection near San
Luis, Arizona on May 03, 2019. To the best of my knowledge and belief, the following is a list of Border Patrol
law enforcement personnel present during interviews, statements and questioning of the Defendant in this
matter from initial contact through the writing of this document: BPAs Gerald King and William Hughes. To
the best of my knowledge and belief, the following is a list of all Border Patrol law enforcement personnel not
already mentioned above who were present and/or took part in other parts of this investigation (e.g., arrest,
search, seizure, proactive investigation, surveillance, etc.) from initial field contact through the writing of this
document: BPAs Jacob Kirkman, Luis Vega Batista and Anastasiya Katehkina and Matthew Beckendorf.


File Date: 05/06/2019                                      at Yuma, Arizona




                                                                  Stephen M. Seward, Border Patrol Agent


Sworn to before me and subscribed in my presence,




Date signed: 05/06/2019



                                                                            James F. Metcalf
                                                                     United States Magistrate Judge




FBI Number: 3J6J4HPAX
            Case 2:19-po-61101-JFM Document 1 Filed 05/07/19 Page 4 of 4

Magistrate Information Sheet

Complaint: Geovanny Xavier Urgiles-Quizhpi




Criminal History: NONE

Immigration History: NONE
